Objection is made to the opinion of the Court of Appeals in the brief for petitioner in respect to that feature of it which states that the defendant having testified as a witness for himself may be questioned on cross-examination for the purpose of impeachment as to whether he had been convicted in other states of certain different crimes which involve moral turpitude.
We do not seem to have had any case in this State on the subject where the conviction was in another state. See 19 Alabama Digest, Witnesses, p. 801, 337(5). But that this is not controlling seems to be well supported elsewhere. 70 Corpus Juris 854, section 1055; Herndon v. State, 72 Fla. 108,72 So. 833. Section 7722, Code, is not so limited by its terms, and should not be so construed.
We need not discuss other questions argued.
Writ is denied.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.